Order of the Supreme Court, Kings County, dated May 17,1967, affirmed. No opinion. Appeal from order of the Supreme Court, Kings County, dated July 11, 1967, dismissed. An order denying a motion for reargument is not appealable. Order of the Supreme Court, Kings County, dated October 24, 1967, affirmed. Contrary to the People’s argument, an order denying a motion for resentence pursuant to section 1943 of the former Penal Law is appealable (People v. Machado, 17 N Y 2d 440; People v. Jones, 25 A D 2d 675). Accordingly, we have determined this appeal on the merits. Christ, P. J., Rabin, Hopkins and Munder, JJ., concur. (Beldock, P. J., deceased.)